             Case 5:21-cv-00178 Document 1 Filed 02/24/21 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS


 Tracy Atkinson,

                          Plaintiff,               Case No. 5:21-cv-178

 v.

 Pro Custom Solar LLC d/b/a                        Complaint and Demand for Jury Trial
 Momentum Solar,

                          Defendant.


                                          COMPLAINT

       Tracy Atkinson (Plaintiff), by and through her attorneys, Kimmel & Silverman, P.C.,

alleges the following against Pro Custom Solar, LLC d/b/a Momentum Solar (Defendant):

                                       INTRODUCTION

       1.      Plaintiff’s Complaint is based on the Telephone Consumer Protection Act (TCPA),

47 U.S.C. §227 et seq. and § 302.101 of the Texas Business & Commercial Code.

                                 JURISDICTION AND VENUE

       2.      This Court has subject-matter jurisdiction over the TCPA claims in this action

under 28 U.S.C. § 1331, which grants this court original jurisdiction of all civil actions arising

under the laws of the United States. See Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 386-87

(2012) (confirming that 28 U.S.C. § 1331 grants the United States district courts federal-question

subject-matter jurisdiction to hear private civil suits under the TCPA).

       3.      This Court has personal jurisdiction over Defendant conducts business in the State

of Texas.

       4.      Venue is proper under 28 U.S.C. § 1391(b)(2).


                                                     1
              Case 5:21-cv-00178 Document 1 Filed 02/24/21 Page 2 of 7




                                             PARTIES

       5.       Plaintiff is a natural person residing in Spring Branch, Texas 78070.

       6.       Plaintiff is a “person” as that term is defined by 47 U.S.C. § 153(39).

       7.       Defendant is a corporation with principal place of business, head office, or

otherwise valid mailing address at 3096 Hamilton Boulevard, Suite 2B, South Plainfield, New

Jersey 07080.

       8.       Defendant is a “person” as that term is defined by 47 U.S.C. § 153(39).

       9.       Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives, and/or insurers.

                                  FACTUAL ALLEGATIONS

       10.      Plaintiff has a personal cellular telephone number ending in 8889.

       11.      Defendant initiated telephone calls to Plaintiff on her cellular telephone ending in

8889 for solicitation purposes.

       12.      Defendant also sent a text message to Plaintiff at the number ending in 8889.

       13.      Defendant was contacting Plaintiff regarding solar panels.

       14.      Defendant placed these calls and text using an automatic telephone dialing system.

       15.      Plaintiff knew Defendant was using an automated telephone dialing system as there

was a noticeable pause or delay before a live representative came on the line.

       16.      Defendant’s calls and text were not made for “emergency purposes.”

       17.      Plaintiff was not interested in solar panels, did not request information from

Defendant, and did not consent to Defendant’s calls or text.

       18.      However, in order to ascertain the source of the calls, Plaintiff did set up an

appointment with a representative.


                                                      2
                 Case 5:21-cv-00178 Document 1 Filed 02/24/21 Page 3 of 7




           19.    Plaintiff has been on the Do Not Call Registry since December 2, 2008.

           20.    Defendant knew its calls were unwanted, therefore, all calls could have only been

made solely for purposes of harassment.

           21.    Defendant’s incessant calls were bothersome, disruptive and frustrating for Plaintiff

to endure.

           22.    Upon information and belief, Defendant conducts business in a manner which

violates the Telephone Consumer Protection Act.

                                    COUNT I
                    DEFENDANT VIOLATED THE TCPA 47 U.S.C. § 227(B)

           23.    Plaintiff incorporates the forgoing paragraphs as though the same were set forth at

length herein.

           24.    The TCPA prohibits placing calls using an automatic telephone dialing system or

automatically generated or prerecorded voice to a cellular telephone except where the caller has

the prior express consent of the called party to make such calls or where the call is made for

emergency purposes. 47 U.S.C. § 227(b)(1)(A)(iii).

           23.    Defendant initiated multiple telephone calls to Plaintiff’s cellular telephone number

using an automatic telephone dialing system.

           24.    The dialing system used by Defendant to call Plaintiff’s cellular telephone calls

telephone numbers without being prompted by human intervention before each call.

           25.    The dialing system used by Defendant to call Plaintiff has the present and/or future

capacity to dial numbers in a random and/or sequential fashion.

           26.    Defendant’s calls were not made for “emergency purposes.”

           27.    Defendant’s calls to Plaintiff’s cellular telephone without any prior express

consent.

                                                        3
              Case 5:21-cv-00178 Document 1 Filed 02/24/21 Page 4 of 7




        28.      Defendant contacted Plaintiff despite the fact that Plaintiff was on the Do Not Call

Registry.

        29.      Defendant’s acts as described above were done with malicious, intentional, willful,

reckless, wanton and negligent disregard for Plaintiff’s rights under the law and with the purpose

of harassing Plaintiff.

        30.      The acts and/or omissions of Defendant were done unfairly, unlawfully,

intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal defense,

legal justification or legal excuse.

        31.      As a result of the above violations of the TCPA, Plaintiff has suffered the losses

and damages as set forth above entitling Plaintiff to an award of statutory, actual and trebles

damages.

                                   COUNT II
                   DEFENDANT VIOLATED THE TCPA 47 U.S.C. § 227(C)

        32.      Plaintiff incorporates the forgoing paragraphs as though the same were set forth at

length herein.

        33.      The TCPA prohibits any person or entity of initiating any telephone solicitation to

a residential telephone subscriber who has registered his or her telephone number on the National

Do-Not-Call Registry of persons who do not wish to receive telephone solicitations that is

maintained by the Federal Government. 47 U.S.C. § 227(c).

        34.      Defendant contacted Plaintiff despite the fact that Plaintiff was on the Do Not Call

Registry.

        35.      Defendant called Plaintiff on two or more occasions during a single calendar year

despite Plaintiff’s registration on the Do Not Call list.



                                                       4
              Case 5:21-cv-00178 Document 1 Filed 02/24/21 Page 5 of 7




        36.      Defendant’s acts as described above were done with malicious, intentional, willful,

reckless, wanton and negligent disregard for Plaintiff’s rights under the law and with the purpose

of harassing Plaintiff.

        37.      The acts and/or omissions of Defendant were done unfairly, unlawfully,

intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal defense,

legal justification or legal excuse.

        38.      As a result of the above violations of the TCPA, Plaintiff has suffered the losses

and damages as set forth above entitling Plaintiff to an award of statutory, actual and trebles

damages.

                                     COUNT III
                          DEFENDANT VIOLATED § 302.101 OF
                      THE TEXAS BUSINESS & COMMERICAL CODE

        39.      Plaintiff incorporates the forgoing paragraphs as though the same were set forth at

length herein.

        40.      §302.101 of the Texas Business & Commerce Code prohibits sellers from engaging

in telephone solicitation from a location in this state or to a purchaser located in this state unless

the seller obtains a registration certificate from the Office of the Secretary of State for the business

location from which the solicitation is made.

        41.      Defendant violated § 302.101 of the Texas Business & Commercial Code when its

representatives engaged in continuous and repetitive telephone solicitation of Plaintiff without

obtaining a registration certificate from the Office of the Secretary of State.

        42.      §302.302(a) of the Texas Business & Commerce Code provides that a person who

violates this chapter is subject to a civil penalty of no more than $5,000 for each violation.

Furthermore, §302.302(d) provides that the party bringing the action is also entitled to recover all


                                                       5
             Case 5:21-cv-00178 Document 1 Filed 02/24/21 Page 6 of 7




reasonable cost of prosecuting the action, including court costs and investigation costs, deposition

expenses, witness fees, and attorney fees.




       Wherefore, Plaintiff, Tracy Atkinson, respectfully prays for judgment as follows:

               a.      All actual damages Plaintiff suffered (as provided under 47 U.S.C. §

                       227(b)(3)(A)) and §302.302 of the Texas Business and Commerce Code;

               b.      Statutory damages of $500.00 per violative telephone call (as provided

                       under 47 U.S.C. § 227(b)(3)(B));

               c.      Additional statutory damages of $500.00 per violative telephone call (as

                       provided under 47 U.S.C. § 227(C);

               d.      Treble damages of $1,500.00 per violative telephone call (as provided under

                       47 U.S.C. § 227(b)(3));

               e.      Additional treble damages of $1,500.00 per violative telephone call (as

                       provided under 47 U.S.C. § 227(C);

               f.      Injunctive relief (as provided under 47 U.S.C. § 227(b)(3) and (c)

               g.      Statutory damages of $5,000 per violation (as provided under §302.302(a)

                       of the Texas Business & Commerce Code);

               h.      All reasonable attorneys’ fees, witness fees, court costs and other litigation

                       costs incurred by Plaintiff pursuant to §302.302(a) of the Texas Business &

                       Commerce Code;

               i.      Any other relief this Honorable Court deems appropriate.




                                                     6
           Case 5:21-cv-00178 Document 1 Filed 02/24/21 Page 7 of 7




                              DEMAND FOR JURY TRIAL

     Please take notice that Plaintiff, Tracy Atkinson, demands a jury trial in this case.




                                                Respectfully submitted,

Dated: 02/23/2021                               By: /s/ Amy L. Bennecoff Ginsburg
                                                Amy L. Bennecoff Ginsburg, Esq.
                                                Kimmel & Silverman, P.C.
                                                30 East Butler Pike
                                                Ambler, PA 19002
                                                Phone: 215-540-8888
                                                Facsimile: 877-788-2864
                                                Email: aginsburg@creditlaw.com




                                                  7
